Title: To George Washington from Burgess Ball and Charles Carter, 8 October 1789
From: Ball, Burgess,Carter, Charles
To: Washington, George


          
            Dear sir,
            8th of October 1789
          
          We have perused your Letter to Mrs Lewis dated the 13th of September, and shall take pleasure in giving her all the Assistance in our power. We shall in the next paper advertize the Stocks &c. to be sold abt the 29th Inst., and, in the same Paper shall request all Persons having Claims against the Estate, to bring ’em in properly attested, but, we believe we have already the whole Accots (as we have personally applyed where we expected there were any) the Amot of which will be, we expect, abt £100, of which the Doctors Bills are £76.2.11.
          The Crops of wheat Corn & Tobo, we are in hopes will pay the Debts—The Negroes, from what Bushrod says of your Fathers Will, are to be divided among the Sons only (Mrs Lewis being excluded) so that we shall want your further directions respecting the division of them. We got Mr Chs Yates, Mr Thos Colson & Doctor Mortimer to examine & set a Value on the Lotts, as we expected the sooner they cd be sold, (agreeable to your directions) so much the better, as the Winter is now approaching, & some Gent. were wanting them, ’tho they wd not oblige themselvs to abide by what they shd be valued at—They were valued at £450 payable in 2 Years with Intt—Mr Carter wanted ’em but thought the price too high—Majr Day has a Notion of ’em, @ £400 if the Credit can be extended to three Years—They must be rented or sold as quick as possible or the Houses & Pailing will go to ruin—We wish your further directions, but, shd a good offer turn up, we shall embrace it, so as to leave the final desicion with you.
          
          Mr Mercer we’ve been with several times, ’tho he has retd but very few days from his Circuit, & he has promis’d us his Oppinion in writing, but the hurry of the Court here has prevented him—He says that nothing on your part is necessary, & that every thg may be done without much trouble or formality. We will however transmit his oppinion the next opporty.
          A Frost which fell here last Week it is suppos’d has distroy’d half the Tobo in the state & a great deal of Corn and Fodder. Wishing you every filicity your troublesome Station will admit, and best respects &c. to Mrs Washington We are Dear sir with every Sentiment of Esteem Your mo: obt servts
          
            Chs Carter
            B:Ball
          
        